Citation Nr: 1721655	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for stomach cancer.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

4. Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to May 1998, to include service in the Southwest Asia theater of operations from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

The Veteran originally requested a Travel Board hearing in his July 2011 substantive appeal.  Subsequently, via March 2015 correspondence, the Veteran canceled his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for anxiety has been recharacterized as a claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of all of the Veteran's pending claims.

Records

VA has a duty to assist claimants in obtaining evidence necessary to substantiate their claims.  See 38 U.S.C.S. § 5103A(a)(1).  This duty extends to obtaining VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  See 38 C.F.R. § 3.159(c)(3).

In this case, the Veteran's claims file currently only contains VA treatment records from the Biloxi, Mississippi VA Medical Center (VAMC) from March to July 2009.  In February 2009, the Veteran stated that he had received treatment from VA in the past.  In particular, the Veteran stated that he was treated in 2005 at the Montgomery, Alabama VAMC.  As no such records are yet associated with the claims file-and it is unclear from the current state of the record whether the AOJ attempted to obtain them-the Board will remand the matter so that any outstanding records may be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).

VA Examinations for Stomach Cancer, Acquired Psychiatric Disorder, and Right Foot Condition Claims

Currently, the Veteran has only been afforded a VA examination in association with his claim for hypertension.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test to the Veteran's claims of entitlement to service connection for stomach cancer, anxiety, and a right foot condition, the Board finds that-based upon the current state of the record-the Veteran must be afforded examinations in regard his claims for anxiety and a right foot condition.  

Regarding the first part of the Waters/Colantonio test, the record demonstrates that the Veteran currently suffers from recurrent symptoms of anxiety and a right foot condition.  Specifically, a VA treatment record from March noted that the Veteran's past medical history included anxiety.  Additionally, a July 2009 VA treatment record stated that the Veteran was prescribed alprazolam for anxiety.  In regard to the Veteran's right foot condition, a March 2009 VA treatment record stated that the Veteran was suffering from right foot pain.  Further, a July 2009 VA treatment record indicates that x-rays of the Veteran's right foot were ordered.  However, these x-ray reports are not currently associated with the claims file.

Next, the evidence of record demonstrates that anxiety and a right foot condition may be related to military service.  Specifically, on his January 2009 claim form, the Veteran stated that he was treated for anxiety in service between 1992 and 1998.  Additionally, the Veteran noted service in Southwest Asia during the Persian Gulf War.  For his right foot claim, multiple service treatment records from May 1993 indicate that the Veteran fractured the base of the 5th metatarsal of the right foot in service.

As the record currently lacks sufficient medical evidence discussing a causal connection between service and the Veteran's anxiety as well as a right foot condition, the Board cannot make a proper decision as to the merits of those claims at this time.  Therefore, the Board will remand these issues so that the Veteran may be afforded examinations so that sufficient medical nexus evidence may be obtained.

In regard to the Veteran's current claim for stomach cancer, a VA examination is currently not warranted as the record is silent as to a current diagnosis of stomach cancer as well as complaints that could be construed as symptoms of a disability.  However, the Board makes no determination as to whether an examination should be scheduled in the future as the development requested in the previous section may provide evidence relevant to this determination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  In particular, the AOJ should attempt to obtain:

* any VA treatment records dated prior to March 2009;
* any VA treatment records dated after July 2009;
* any record of treatment in 2005 from the Montgomery, Alabama VAMC; and
* any right foot x-ray reports taken after July 2009
      
 If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After completing items (1) and (2) to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders.  All necessary tests and studies should be conducted and all clinical findings should be reported in detail.  The entire claims file should be made available to and reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the clinician should address the following:

	(a) Please identify all current psychiatric disorders.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing-January 20, 2009-meet the criteria for a "current" diagnosis.  

Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

(b) For each diagnosed psychiatric disorder, please state whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to the Veteran's service.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing items (1) and (2), schedule the Veteran for a VA examination to determine the nature and etiology of a right foot condition.  All necessary tests and studies should be conducted and all clinical findings should be reported in detail.  The entire claims file should be made available to and reviewed by the examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the clinician should address the following:

	(a) Please identify any current right foot condition.

(b) For any identified right foot condition, please state whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to the Veteran's service, to include the fracture of the 5th metatarsal of the his right foot in May 1993.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




